—In an action to foreclose a mortgage, the defendants Berman Realty Corp. and Donald Berman appeal from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered March 18, 1992, which granted the plaintiffs’ motion for summary judgment dismissing their answer, affirmative defenses, and counterclaims. The appeal brings up for review so much of an order of the same court, entered November 25, 1992, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order entered March 18, 1992, is dismissed, as that order was superseded by the order entered November 25, 1992, made upon reargument; and it is further,
*513Ordered that the order entered November 25, 1992, is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
Contrary to the appellants’ contention, the Supreme Court properly dismissed their claims of fraudulent misrepresentation against the respondents inasmuch as the appellants failed to reasonably investigate the truth of the alleged representations made by the respondents despite the fact that they could have reviewed the building department records pertaining to the subject premises (see, e.g., Most v Monti, 91 AD2d 606; see generally, Matter of Mehta v Mehta, 196 AD2d 842; Curran, Cooney, Penney v Young & Koomans, 183 AD2d 742). Moreover, the appellants’ alleged reliance on the purported fraudulent misrepresentations was not reasonable. The appellants were notified by their engineer that the basement offices at the premises did not comply with applicable code requirements because the ceilings were not of the requisite height. Hence, the appellants cannot now assert that they reasonably relied on the respondents’ alleged representations that the entire premises complied with the applicable code provisions (see, e.g., 113-14 Owners Corp. v Gertz, 123 AD2d 850; see generally, Noufrios v Murat, 193 AD2d 791).
We have considered the appellants’ remaining contentions and find them to be without merit. Bracken, J. P., Sullivan, O’Brien and Joy, JJ., concur.